 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAMMI JENSEN, et al.,                           No. 1:20-cv-00110-NONE-HBK

12                      Plaintiffs,

13           v.                                       ORDER DISMISSING COMPLAINT AND
                                                      CROSS-COMPLAINT FOR LACK OF
14    EVOLVE SKATEBOARDS PTY LTD                      SUBJECT-MATTER JURISDICTION, WITH
      and EVOLVE SPORTS GROUP, LLC,                   LEAVE TO AMEND
15
                        Defendants.                   (Doc. Nos. 1, 6, 14)
16

17
      EVOLVE SPORTS GROUP, LLC,
18

19                      Cross Claimant,

20           v.

21    EVOLVE SKATEBOARDS PTY LTD,
22                      Cross Defendant.
23

24          On January 21, 2020, plaintiffs Tammi Jensen et al. commenced this products-liability
25   action by filing a complaint against Evolve Skateboards PTY LTD and Evolve Sports Group,
26   LLC. (Doc. No. 2.) Invoking the court’s diversity jurisdiction under 28 U.S.C. § 1332, plaintiffs
27   allege that they are all California residents; that defendant Evolve Skateboards PTY LTD
28   (“Evolve Australia”) is an Australian private company with a principal place of business in
                                                      1
 1   Australia; and that defendant Evolve Sports Group, LLC (“Evolve USA”), is a limited liability

 2   company registered in Michigan with a principal place of business in California. (Id. ¶¶ 1–4, 9.)

 3   On March 6, 2020, defendant Evolve USA filed an answer and cross-complaint against defendant

 4   Evolve Australia, invoking the court’s supplemental jurisdiction. (Doc. No. 6.) Defendant

 5   Evolve Australia filed a motion to dismiss plaintiffs’ complaint on July 8, 2020. (Doc. No. 14.)

 6   For the reasons that follow, the court finds that the complaint fails to sufficiently allege that the

 7   court has subject-matter jurisdiction, and the court declines to exercise supplemental jurisdiction

 8   over the cross-complaint. The court will therefore dismiss sua sponte both the complaint and the

 9   cross-complaint with leave to amend and will hold the motion to dismiss in abeyance until the

10   pleadings in this action are settled

11                                              DISCUSSION

12   A.     Plaintiffs’ Complaint

13          Under 28 U.S.C. § 1332(a), federal district courts have jurisdiction over certain actions

14   between citizens of different states (diversity jurisdiction) and certain actions including aliens or

15   foreign states (alienage jurisdiction). Complete diversity is a requirement of 28 U.S.C. § 1332.

16   Thus, the “citizenship of each plaintiff [must be] diverse from the citizenship of each defendant.”

17   Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). “Complete diversity is required under 28

18   U.S.C. § 1332(a)(1) and under the alienage provisions, 28 U.S.C. § 1332(a)(2)-(3).” Toro-Aire,

19   Inc. v. Williams, No. 13-CV-1719 DMS (RBB), 2013 WL 12186157, at *1 (S.D. Cal. July 25,

20   2013); accord Wardle v. Jeanneau Am., Inc., No. C 05-02515-JF, 2005 WL 2333758, at *2 (N.D.
21   Cal. Sept. 22, 2005) (citing Depex Reina 9 Partnership v. Texas Intern. Petroleum Corp., 897

22   F.2d 461, 464-65 (10th Cir. 1990)) (no jurisdiction under § 1332 in case brought by California

23   plaintiff against various defendants, including a California corporation and foreign corporation);

24   14A Arthur R. Miller, Fed. Prac. & Proc. Juris. § 3661 (4th ed.) (in matters involving aliens,

25   district courts must dismiss actions when “diversity between the United States citizens in the

26   action is not otherwise complete”).
27          For diversity purposes, the citizenship of an individual is “determined by her state of

28   domicile, not her state of residence.” Kanter v. Warner-Lamber Co., 265 F.3d 853, 857 (9th Cir.
                                                         2
 1   2001). Foreign corporations are citizens of the state they are incorporated in. JPMorgan Chase

 2   Bank v. Traffic Stream (BVI) Infrastructure Ltd., 536 U.S. 88, 91–92 (2002). A limited liability

 3   company is the citizen of every state where its owners or members are citizens, regardless of its

 4   state of formation or principal place of business; the citizenship of all of its members must be

 5   alleged. NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 611–12 (9th Cir. 2016).

 6           Here, there are least two deficiencies with the jurisdictional allegations set forth in the

 7   pending complaint. First, plaintiffs have alleged only their state of residence, not their state of

 8   citizenship. Jeffcott v. Donovan, 135 F.2d 213, 214 (9th Cir. 1943) (holding that complaint did

 9   not allege diversity where plaintiff alleged residency, but not citizenship, of the parties); Xie v. De

10   Young Properties 5418, L.P., No. 1:16-cv-01518-DAD-SKO, 2017 WL 1349013, at *6 (E.D. Cal.

11   Apr. 6, 2017) (dismissing a complaint with leave to amend because plaintiffs had alleged their

12   state of residence but not state of citizenship). Second, plaintiffs have not alleged the citizenship

13   of the members of Evolve USA. Newgen, 840 F.3d at 611 (holding that a complaint failed to

14   allege diversity by failing to allege the citizenship of members of LLC); Encompass Grp., L.L.C.

15   v. Evans, No. 2:08-cv-00306-JAM-GGH, 2008 WL 3889584, at *1 (E.D. Cal. Aug. 13, 2008)

16   (dismissing a complaint with leave to amend for lack of subject-matter jurisdiction where the

17   LLC plaintiff alleged its principal place of business and state of incorporation but not the

18   citizenship of its members). Accordingly, the court must dismiss the complaint. See Fed. R. Civ.

19   P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court

20   must dismiss the action.”).
21           “Defective allegations of jurisdiction may be amended, upon terms, in the trial or

22   appellate courts.” 28 U.S.C. § 1653; accord NewGen, 840 F.3d at 612 (under § 1653, “[c]ourts

23   may permit parties to amend defective allegations of jurisdiction at any stage in the

24   proceedings.”). Here, it is possible that plaintiffs may be able to amend their complaints to

25   properly allege federal jurisdiction. Accordingly, plaintiffs will be granted leave to amend their

26   complaints.
27   /////

28   /////
                                                         3
 1   B.      Standing With Respect to Wrongful-Death Claims

 2           Plaintiffs agree with defendant Evolve Australia that plaintiffs have failed to allege their

 3   relationship to the decedent and accordingly lack standing to pursue their wrongful-death claims.

 4   (Doc. No. 25 at 8–9.) Plaintiffs request leave to amend, (id. at 9), and the court will grant this

 5   request.

 6   C.      Cross-Complaint

 7           Defendant Evolve USA filed a cross-complaint against defendant Evolve Australia,

 8   seeking indemnification, contribution, and a declaratory judgment in connection therewith. (Doc.

 9   No. 6.) The cross-complaint seeks to invoke this court’s supplemental jurisdiction under 28

10   U.S.C. § 1367. (Id. ¶ 122.) Because the court will dismiss all claims over which it purportedly

11   had original jurisdiction, it will decline to exercise supplemental jurisdiction over the cross-

12   complaint at this time. 28 U.S.C. § 1367(c)(3).

13                                              CONCLUSION

14           For the reasons explained above,

15           1.      Plaintiffs’ complaint (Doc. No. 1) is DISMISSED for lack of subject matter

16   jurisdiction;

17           2.      The court declines to exercise supplemental jurisdiction over the cross-complaint

18   (Doc. No. 6) at this time;

19           3.      Within fourteen (14) days of the date of entry of this order, plaintiffs may amend

20   their complaint to address: (a) the jurisdictional deficiency outlined above (i.e., whether there is
21   complete diversity among the parties) and (b) their relationship to decedent for purposes of

22   establishing standing to bring a wrongful-death action;1

23           4.      Within fourteen (14) days of the filing of any amended complaint by plaintiffs,

24   defendant Evolve USA may file a cross-complaint; and

25   /////

26
27   1
       The fact that the court has limited its grant of leave to these two issues does not prohibit the
     parties from stipulating to further amendment, such as for the purpose of resolving additional
28
     issues raised in the pending motion to dismiss.
                                                          4
 1          5.      Within seven (7) days of the expiration of the cross-complaint deadline outlined

 2   above, the parties shall file a joint status report indicating whether they believe the pending

 3   motion to dismiss (Doc. No. 14) can move forward in whole or in part in its present form and be

 4   ruled upon by the court. The court recognizes that due to the ongoing judicial resource

 5   emergency in this district, this case, along with every other civil case before the undersigned, has

 6   experienced significant delays. The court will endeavor to address the pending motion

 7   expeditiously once the pleadings are settled. Meanwhile, the motion to dismiss will be held in

 8   abeyance.

 9   IT IS SO ORDERED.
10
        Dated:     June 29, 2021
11                                                      UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
